Citation Nr: 0516508	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, to include as secondary to the veteran's right 
upper pulmonary lobectomy.  

2.  Entitlement to service connection for a back disability, 
to include as secondary to the veteran's knee disabilities or 
the right upper pulmonary lobectomy.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a prostate 
disability.

5.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the veteran's service-
connected physical disabilities.  

6.  Entitlement to service connection for an upper 
respiratory disability, to include rhinitis and sinusitis.

7.  Entitlement to service connection for a renal and urinary 
tract disability.

8.  Entitlement to service connection for a cardiovascular 
disability.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cardiovascular disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.H.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for a right arm disability, 
a back disability, a bilateral knee disability, a prostate 
disability, a psychiatric disability, an upper respiratory 
disability, to include rhinitis and sinusitis, a renal and 
urinary tract disability, a cardiovascular disability, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cardiovascular disability.  

At the veteran's December 2004 video hearing before the 
undersigned Veteran Law Judge, the veteran withdrew the 
issues of service connection for a vision disability and for 
an increased rating for chronic obstructive pulmonary disease 
from 30 percent disabling.  

Regarding the veteran's claim of service connection for a 
right arm disability, inasmuch as he is claiming that the 
disability is due to the surgery performed in January 1996 at 
a VA hospital, adjudication of the veteran's claim pursuant 
to 38 U.S.C.A. § 1151 is appropriate.  This issue is referred 
to the RO for adjudication.  Further discussion of the 
veteran's claim of service connection for a right arm 
disability, to include as secondary to the right upper 
pulmonary lobectomy, will be included in the REMAND portion 
of this document.  


REMAND

Regarding the veteran's claim of service connection for a 
bilateral knee disability, the veteran claimed at his 
December 2004 hearing (page 14) that he was hospitalized 
twice (once between late June and early August 1974, and the 
other time from late August and early December 1974) at Ft. 
Ord during service for his knees.  Since no request has been 
made for the aforementioned clinical records, the veteran's 
claim must be remanded so that the clinical records from Ft. 
Ord can be obtained.  

Similarly, regarding the veteran's claim of service 
connection for a cardiovascular disability, he claimed at his 
December 2004 hearing (page 36) that a heart murmur was noted 
during hospitalization at "Fort Hope."  Accordingly, this 
claim must also be remanded to obtain the clinical records.  

Regarding the bilateral knee disability claim, if any 
clinical records are found for the veteran's knees, then the 
veteran should be scheduled for a VA examination that 
discusses the nature and etiology of any knee disorders.  
Regarding the cardiovascular disability claim, if any 
clinical records are found regarding any cardiovascular 
disorders (specifically if any records show treatment for a 
heart murmur), then the veteran should be scheduled for a VA 
examination that discusses the nature and etiology of any 
cardiovascular disorders.   

Regarding the claim of service connection for a back 
disability, one of the veteran's theories is that the 
disability is secondary to his bilateral knee disability.  
Accordingly, if clinical records are obtained showing 
treatment for the veteran's knees, and service connection for 
a knee disability is granted, the veteran should be scheduled 
for a VA examination discussing the nature and etiology of 
any diagnosed back disorders.  

Regarding the veteran's claim of service connection for an 
upper respiratory disability, to include rhinitis and 
sinusitis, the veteran was afforded a VA examination in 
August 2002 (with an addendum offered in September 2002), 
wherein the examiner commented that the veteran had rhinitis, 
but that, "it is very unlikely that his rhinitis is service 
connected."  However, the examiner did not comment on the 
veteran's diagnosed rhinitis, bronchitis, or irritable airway 
syndrome diagnosed in service in March and April 1975.  Also, 
the examiner's opinion that it is "unlikely that the 
veteran's rhinitis is service-connected" is not a medical 
conclusion; rather, it is a legal conclusion.  Therefore, the 
veteran's claim must be remanded so that the veteran can be 
afforded a VA examination that discusses the nature and 
etiology of all diagnosed respiratory disorders, including 
rhinitis and sinusitis.  

In a January 2001 statement, the veteran submitted a copy of 
a Social Security Administration (SSA) disability award 
letter.  However, the letter did not indicate for what the 
veteran was being granted disability benefits, and did not 
include the medical reports considered by the SSA.  VA's duty 
to assist includes obtaining SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).  Accordingly, the 
veteran's claim must be remanded to obtain the decision 
granting the veteran SSA benefits as well as all medical 
records considered by the SSA in making such decision.  

At the veteran's December 2004 hearing, he stated that he had 
about two boxes of records from the VA Medical Center at Bay 
Pines.  Although the records from Bay Pines in the claims 
file appear complete, in light of the veteran's statement, a 
request should be made to obtain all of the veteran's VA 
Medical Center records from Bay Pines.  

Regarding the veteran's claims of service connection for a 
prostate disability, and a renal and urinary track 
disability, these claims were denied because no current 
disability was shown.  Therefore, if the aforementioned VA 
Medical Center treatment records or SSA records show 
diagnoses of prostate, or renal or urinary tract disorders, 
the veteran should be afforded another VA examination in 
which the examiner comments on whether any diagnosed prostate 
disorders are related to the veteran's enlarged prostate for 
which he was seen in service, or to the possible kidney 
infection for which he was seen in service in September 1975.

Regarding the veteran's claim of entitlement to service 
connection for a right arm disability, to include as 
secondary to the veteran's right upper pulmonary lobectomy, 
it is pointed out that the veteran is not service-connected 
for the right upper pulmonary lobectomy he underwent in 
January 1996 to remove a right upper lobe mass.  When the 
veteran was seen for his service-connected chronic 
obstructive pulmonary disease in September 2002, the examiner 
commented that the right upper lobectomy for the benign 
granulomas was not related to the underlying service-
connected disease.  However, he did not comment on whether 
the right upper lobe mass was related to the granuloma of the 
right lung field noted in service.  When the veteran 
originally filed his claim in July 1999, he filed it for a 
granuloma of the right lung.  Although service connection was 
granted for chronic obstructive pulmonary disease, no 
determination was made regarding the granuloma of the right 
lung.  

Accordingly, it is determined that the claim of service 
connection for a granuloma of the right lung is still open 
and is inextricably intertwined with the veteran's claim of 
service connection for the right arm disability.  Holland v. 
Brown, 6 Vet.App. 443 (1994).  Accordingly, it must be 
adjudicated before further action can be taken on the issue 
of service connection for a right arm disability, to include 
as secondary to the veteran's right upper pulmonary 
lobectomy.  Accordingly, after the RO adjudicates the claim 
of service connection for a granuloma of the right lung, the 
RO should readjudicate the veteran's claim of service 
connection for a right arm disability, to include as 
secondary to the veteran's right upper pulmonary lobectomy.  

Regarding the claim of service connection for a psychiatric 
disability, one of the veteran's theories is that his 
psychiatric disorders are related to his physical disorders, 
specifically to his cardiovascular disorders, and to the 
right upper lobectomy in 1996.  The January 2003 addendum 
attributed the veteran's psychiatric disorders to his 
cardiovascular disorders and to the pulmonary surgery in 
1996.  Accordingly, if either of those claims are granted 
(service connection for a cardiovascular disability or 
granuloma of the right lung resulting in surgery in 1996), 
then the claim of service connection for a psychiatric 
disability presumably should be granted.  Regardless, the 
claim will be held in abeyance until those claims are 
adjudicated.  

Regarding the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a cardiovascular disability, he 
claims that he was not adequately treated by the VA Medical 
Center at Bay Pines for his reported chest pains during the 
time period from October 1995 until the heart attack he 
suffered in April 1998, and that such inadequate treatment 
was responsible for the heart attack he suffered.  The Board 
notes that 38 U.S.C.A. § 1151 was revised, effective October 
1, 1997, and the new version of the law is more restrictive 
than the old version.  The new version includes the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or that an event not reasonably be 
foreseeable.  Since the veteran filed his claim after the 
change in law, his claim will be adjudicated under the new 
law.  Inasmuch as the veteran has not yet had an examination 
where the examiner commented on the possibility that he was 
not adequately treated by the VA Medical Center at Bay Pines 
during the time period from October 1995 until April 1998, 
his claim should be remanded for such an examination.  

Hence, this case is REMANDED to the RO for the following 
action:

1.  Obtain any service clinical records 
of the veteran's from Ft. Ord for the 
period between late June and early August 
1974, and late August and early December 
1974.  If these records cannot be 
obtained, this fact should be documented 
for the claims folder.  

2.  Ask the veteran where and when he was 
hospitalized in service (he indicated at 
his hearing that he was hospitalized at 
Ft. Hope) when the "cardiac murmur" was 
noted.  If the veteran responds with 
adequate information, obtain the 
aforementioned clinical records.  

3.  Obtain all of the veteran's VA 
Medical Center treatment records from Bay 
Pines from 1995 to the present.  

4.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
the November 2000 SSA decision granting 
the veteran benefits as well as copies of 
all medical records considered by the SSA 
in their decision.

5.  If any additional records in 
accordance with the directives in 
paragraph one and two are obtained, 
schedule the veteran for VA examinations 
in order to determine the nature and 
etiology of any bilateral knee, 
cardiovascular, and back disorders.  All 
appropriate special testing should be 
completed.  A complete rationale for any 
opinion expressed must be provided.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all bilateral knee, 
cardiovascular, and back disorders that 
might be present.  In particular, the 
examiner should answer the following 
requests and questions:

a.  Please provide diagnoses of all 
bilateral knee disorders that are 
present.  

b.  Is it at least as likely as not 
that any diagnosed bilateral knee 
disorders are the result of 
diagnosed knee disorders for which 
the veteran received treatment in 
service?  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather it means that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

c.  If it is determined that any 
knee disorders are related to knee 
disorders for which the veteran 
received treatment while in service, 
please comment on whether the 
veteran has any diagnosed back 
disorders, and if so, whether it is 
at least as likely as not that they 
are related to the veteran's knee 
disorders.   

d.  Is it at least as likely as not 
that any diagnosed cardiovascular 
disorders are proximately due to or 
the result of any heart murmurs 
noted during hospitalization while 
the veteran was at Ft. Hope?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

6.  If any additional records in 
accordance with the directives in 
paragraph two and three that show 
treatment for any prostate, renal, or 
urinary tract disorders, schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of any 
prostate, renal, or urinary tract 
disorders.  All appropriate special 
testing should be completed.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of all prostate, 
renal, and urinary tract disorders that 
might be present.  In particular, the 
examiner should answer the following 
requests and questions:

a.  Please provide diagnoses of all 
prostate disorders that are present.  

b.  Is it at least as likely as not 
that any diagnosed prostate 
disorders are related to the 
veteran's enlarged prostate for 
which he was seen in service?  

c.  Please provide diagnoses of all 
renal and urinary tract disorders 
that are present.  

d.  Is it at least as likely as not 
that any diagnosed renal or urinary 
tract disorders are related to the 
veteran's possible kidney infection 
for which he was seen in service in 
September 1975?  

e.  Is it at least as likely as not 
that any diagnosed cardiovascular 
disorders are proximately due to or 
the result of any heart murmurs 
noted during hospitalization while 
the veteran was at Ft. Ord?

f.  If it is determined that any 
knee disorders are related to knee 
disorders for which the veteran 
received treatment while in service, 
please comment on whether the 
veteran has any diagnosed back 
disorders, and if so, whether it is 
at least as likely as not that they 
are related to the veteran's knee 
disorders.   

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

7.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of all upper 
respiratory disorders, to include 
rhinitis and sinusitis.  All appropriate 
special testing should be completed.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all upper respiratory 
disorders that might be present.  The 
examiner should answer the following 
requests and questions:

a.  Please provide diagnoses of all 
upper respiratory disorders that are 
present.  In particular, please 
comment on whether or not the 
veteran has rhinitis or sinusitis.

b.  Is it at least as likely as not 
that any upper respiratory disorders 
are the result of the veteran's 
diagnosed rhinitis, bronchitis, or 
irritable airway syndrome diagnosed 
in service in March and April 1975?   
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.)

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

8.  Regarding the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
a cardiovascular disability, a VA 
physician should examine the veteran and 
review the veteran's file to determine 
whether VA treatment administered between 
October 1995 and April 1998 resulted in 
additional disability, specifically in 
the veteran's heart attack sustained in 
April 1998, as the veteran has claimed.  
The opinions expressed must be 
accompanied by a complete rationale.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination, and should answer the 
following questions:

a.  Was the veteran's heart attack 
sustained in April 1998 the result 
of the VA treatment which the 
veteran was administered between 
October 1995 and April 1998? 

b.  In answering this question, the 
examiner should comment on whether 
the VA Medical Center's care 
represented carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA?

9.  Take whatever steps are appropriate 
to develop and adjudicate the veteran's 
claim of entitlement to service 
connection for granuloma of the right 
lung, including if necessary, obtaining a 
VA examination to determine the etiology 
of the granuloma and whether it is 
related to the granuloma for which he was 
seen in service.  If this claim is not 
resolved in the veteran's favor, the RO 
should assure that the veteran is 
afforded an opportunity to complete the 
procedural steps to appeal the claim to 
the Board.  As outlined in 38 U.S.C.A. 
§ 7105, these steps include providing the 
veteran with an opportunity to file a 
notice of disagreement after he receives 
notice of the decision.  If he files a 
timely notice of disagreement, he must be 
given a statement of the case, and he 
must be afforded an opportunity to submit 
a substantive appeal in response to the 
statement of the case.

If the claim of service connection for a 
granuloma of the right lung is resolved 
in the veteran's favor, consideration of 
the veteran's claim of service connection 
for a right arm disability (as secondary 
to the right upper pulmonary lobectomy) 
must also be accomplished.  

10.  After the development requested 
above has been completed, review the 
veteran's claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

11.  Thereafter, readjudicate the 
veteran's claims of entitlement to 
service connection for a bilateral knee 
disability; a back disability, to include 
as secondary to the veteran's knees or 
his right upper pulmonary lobectomy; a 
prostate disability; a renal and urinary 
track disability; a psychiatric 
disability, to include as secondary to 
the veteran's service-connected physical 
disabilities; an upper respiratory 
disability, to include rhinitis and 
sinusitis; a cardiovascular disability; 
and compensation under 38 U.S.C.A. § 1151 
for a cardiovascular disability.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





